1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     PIERRE ARMAND RANDALL                      )    Case No. CV 18-7409-AG (JEM)
12   WINDSOR-ROMANOV,                           )
                                                )
13                             Petitioner,      )    ORDER ACCEPTING FINDINGS AND
                                                )    RECOMMENDATIONS OF UNITED
14                v.                            )    STATES MAGISTRATE JUDGE
                                                )
15   JASON BLACK, Chief Director of ASH,        )
                                                )
16                             Respondent.      )
                                                )
17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
           IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; and (2)
23
     Judgment shall be entered dismissing the action without prejudice.
24

25
     DATED: May 31, 2019
26                                                       ANDREW J. GUILFORD
                                                    UNITED STATES DISTRICT JUDGE
27

28
